DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendments have overcome the previous 112 rejections but have introduced new issues that are subject to new 112 rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument regarding rejoinder is not correct.  Claim 20 does not depend upon claim 1.  Claim 20 is a system with the intended use of performing claim 1.  Such subject matter does not limit claim 20 (See MPEP section 2111.02(II)).  Claim 20 is not a proper dependent claim based on 35 USC section 112(d) because it does not limit claim 1; instead it is a system for using claim 1.  The applicant’s premise that claim 20 depends on claim 1 is clearly false because modifying claim 1 would not alter the structure the system in claim 20 in any manner; there is no dependence.  Claim 20 could not be found allowable for the same reasoning as claim 1 because it does not include any of the limitations of claim 1.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Enablement Issue #1
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for situations where the media data comprises audio or video dimensions, does not reasonably provide enablement for smell, touch, and motion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Claims 1, 9, and 16 feature the following limitation:
acquiring a plurality of function types of multi-dimensional media data to be transmitted, wherein the multi-dimensional media data comprises media data of a plurality of dimensions and each dimension corresponds to a function type of the plurality of function types;

The limitation covers acquiring function types of multi-dimensional media data.  The applicant defines the multi-dimensional data as something that is acquired “when a user watches videos or plays audios” in paragraph 28.  The applicant defines the function types as “vision, hearing, smell, touch, and motion” in paragraph 28.  The claims cover acquiring “vision, hearing, smell, touch, and motion” based off of multi-media data acquired “when a user watches videos or plays audios”.  
The applicant’s invention relates to providing multi-dimensional data, that is acquired “when a user watches videos or plays audios” (paragraph 28), to various electronic devices such as a television, a speaker, a seat, and the like (paragraph 23).  The applicant acknowledges in paragraph 22 that in the prior art each manufacturer includes different central control units, peripheral interfaces, and supporting hardware and software equipment.  In paragraph 22, the applicant acknowledges that these solutions are relatively closed and incompatible with each other.
The applicant does not define the format of the multi-dimensional data.  Typically, as known in the art, when “a user watches videos or plays audio” they do so in formats that do not include smell, touch, and motion.  Common video formats include MPEG-4, AVI, MOV for apple, or WMV for Windows and common audio formats include MP3 and WAV files.  Such formats do not contain information about smell, motion, or touch.  The applicant does not name any other specific format in which the multi-dimensional data is conveyed.  The currently cited prior art rejection based on the Chai reference shows data that can be divided into video, audio, and data streams based on an MPEG format.  The Examiner has not found examples of multi-dimensional media data that can be divided by the five function types disclosed by the applicant.  The applicant does not disclose the format of the multi-dimensional media data nor does the applicant describe how the system would acquire function types from the multi-dimensional media data.  
The Examiner has found examples of 4D systems that produce 4D effects in different peripherals but none that use a common multi-dimensional media data type that would contain the five disclosed function types.  U.S. Patent Application Publication Number 2022/0057864 by Ito et al. shows that the audio/video data is received separately and a 4D system control apparatus synchronizes haptic and chemical emissions (see paragraph 90 and Figure 1).  U.S. Patent Application Publication Number 2019/0238660 by Park et al. also shows separate processes for producing 4D effects in Figure 6, for example.  These references are typical of the prior art which does not assume the existence of a multi-dimensional media data format from which all of the five disclosed function types could be acquired.  The Examiner has also cited articles published after the applicant’s filing date which shows the lack of predictability in the art regarding smell conveying technologies.  The Examiner is not aware of any multi-dimensional media data format from which all of the five disclosed function types could be acquired.  
The applicant’s disclosure places the burden of developing a format for sending multi-dimensional data that contains all five function types and processes for acquiring the function types from the multi-dimensional data on those skilled in the art trying to make or use the invention.  The experimentation needed to make or use the applicant’s claimed multi-media data format would not be routine since such a format does not exist yet.  Those skilled in the art would recognize the complexity needed to develop the previously mentioned known audio and video formats, and therefore those trying to make or use the invention would recognize the even greater complexity of incorporating smell, motion, and touch into a common media format from which the claimed function types could be extracted.  Such complexity places an unreasonable burden on those trying to make or use the invention.  

Enablement Issue #2
Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without first determining which media data corresponds to each function type, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As explained in the enablement rejection regarding the first limitation, it is impossible to determine how the media data that corresponds to each function type is obtained because the format of the multi-dimensional media data is not known.  Though the prior art suggestion that audio and video techniques are known, there is no suggestion that there is any standard way of identifying data corresponding to motion, touch, or smell output devices.  For the same reasoning as with the previous enablement rejection, the disclose places an undo burden on those trying to make or use a method for determining which media data corresponds to each function type according to the scope covered by the claims read in light of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is unclear how the media data referred to in the second limitation is related to the multi-dimensional media data in the first limitation.  It is not clear how the multi-dimensional media data, which comprises media data of a plurality of dimensions, relates to media data corresponding to each function type.  There is no parsing step where the multi-dimensional media data is separated into any media data corresponding to each function type.
Claims 4, 12, and 19 recite the limitation "the function type in current transmission".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  it is not clear how a historical query result relating to current transmission can occur without a historical query.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 9,883,250 to Chai et al
As to claim 1, Chai teaches a multi-dimensional media data transmission method, comprising: acquiring a plurality of function types of multi-dimensional media data to be transmitted (col. 13, line 53-col. 14, line 8, video, audio and data streams are acquired), wherein the multi-dimensional media data comprises media data of dimensions and each correspond to a function type of the plurality of function types (col. 13, line 53-col. 14, line 8, the data received by modem 212 has the dimensions that translate to audio, video, and data); for media data corresponding to each function type, determining an external device for outputting the media data corresponding to the function type (col. 14, lines 41-57, the CPU forwards the data to the correct destination); and packaging the media data corresponding to the function type according to a communication protocol type (col. 15, lines 43-45 for displayed media and data or col. 13, lines 10-19, media data could be packaged according to the standardized communication protocols mentioned) of the external device, and transmitting the packaged media data through a communication interface corresponding to the external device (col. 13, line 14, I/O devices 222 or col. 15, lines 5-8, various speakers and headphones, or col. 15, lines 38-57 for displays).
As to claims 9 and 16, they are rejected for the same reasoning as claim 1.
As to claims 2, 10, and 17, see col. 14, lines 41-57, the CPU retrieves processing instructions which inform it as to where to output the various media data.
	As to claims 3, 11, and 18, see col. 13, lines 10-19 and col. 15, lines 43-45.
	As to claims 4 and 12, see col. 14, lines 41-57, the CPU will always pick the same device and therefore it will determine the “historically-used” external device.

Claims Not Rejected by Prior Art
Claims 5-8, 13-15, and 19 were not found obvious in view of the prior art.  The header claimed by the applicant, as amended, was not taught or suggested.  However the claims are not indicated as allowable because of the clarity and scope of enablement rejections regarding the applicant’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442